Title: To John Adams from William White, 26 November 1785
From: White, William
To: Adams, John


          
            Sir
            Philadelphia Novr 26. 1785.
          
          I presume on the Circumstance of being not intirely unknown to your Excellency, to offer to you the inclosed Papers: knowing, that the President of Congress has already written to you on the Subject of them.
          
          As you formerly, Sir, communicated to Congress Information of the friendly Disposition of the Danish Government & Clergy towards the Episcopal Church in these States, it may be proper for me to state to you the Reason of the Non-Acceptance of their kind Offer of ordaining for us: however gratefully we acknowledge the Favor, as well as your Excellency’s liberal Intention to serve us on that Occasion.
          I believe I might mention, that there are Objections against the Succession of the Danish Bishops; but have not sufficiently informed myself of the Constitution of that Church, to say any Thing more on this Head.
          I might also mention, that before the Information reached us of a Door being opened in that Quarter, an Act had passed the British Parliament, allowing the Bp: of London to admit to the Orders of Priest & Deacon, Persons out of Allegiance to the King; without administering the Oaths.
          But, Sir, it is the Wish of all the well informed Members of our Church, to be independent & self-governed; principally from a Conviction of the unhappy Influence which a foreign spiritual Jurisdiction has always maintained in civil Matters, wherever it has been acknowleged. This we have severely felt in the late War; and, if persevered in, must at last be fatal, either to our Church or to the Commonwealth: in those States at least, where the Members of our Communion are a Majority of the People. There is Nothing wanting to the establishing of our Constitution, but the obtaining the Episcopal Succession in the first Instance from the English Bishops; which we trust will fix our Church on such a Footing, as must be desired by all who wish well to the present civil System of Confederate America. Should any political Objection arise from the British Ministry on the Point of Delicacy as to intermeddling with the Concerns of this Country, I cannot doubt of your Excellency’s Endeavours to remove it.
          With my best Wishes, Sir, for your Health & Happiness, I have the Honour to subscribe myself, / Your Excellency’s most obedient / & very humble Servant,
          
            Wm. White.
          
          
            PS. The Specimans of the Prayer Book herewith enclosed go as far as the Press has yet furnished.
          
        